DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taliwal et al.1 (hereinafter “D1”).
With regard to claim 1, D1 teach mobile device comprising: a camera configured to generate images; a display; a memory; and a processor in communication with the camera, the display, and the memory (see ¶ 31: mobile phone with camera and processor with memory), the processor configured to: iterate for each of a plurality of predetermined views of a vehicle: identify an image generated by the camera as an image for a respective predetermined view (sere ¶¶ 53, 128: eight different views); access damage associated with the respective predetermined view (see ¶¶ 36, 37, 54, 130-131: automatic damage assessment); and output, based on a cost engine, a cost estimate for repair or replacement due to the damage associated with the respective predetermined view such that the cost estimate is output for the respective predetermined view for each iteration of the plurality of predetermined views (see ¶¶ 36-37, 130-131: cost estimate for each image with damage processed separately); and output a total cost for the repair or the replacement of the damage associated with the plurality of predetermined views of the vehicle, the total cost being based on a tally of the cost estimate for each of the plurality of predetermined views (see ¶¶ 36-37, 130-131: total cost estimate for damage repair or replacement of parts calculated, implicitly calculated for each image and added up to determine final cost). Note that D1 does not explicitly state that each cost for each image is iteratively added up as claimed, however it is clear from the disclosure that damage assessed in each image processed independently is necessarily added up to determine the final cost. Alternatively, because D2 teach processing each image view to assess the damage and estimate the cost, it would have been obvious for one skilled in the art to generate the total cost of repair by tallying the cost estimate for each view yielding predictable results and ensuring that all the damages are accounted for. 
With regard to claim 2, D1 teach wherein the mobile device is configured to input damage from each of the plurality of predetermined views serially (see ¶¶ 130-131: each image is processed individually); and wherein, for each iteration of the plurality of predetermined views, the total cost for the repair or the replacement of the damage is dynamically updated in order to add the cost estimate for the respective predetermined view to the total cost (see ¶¶ 36-37, 130-131: total cost estimate for damage repair or replacement of parts calculated, implicitly calculated for each image and added up to determine final cost; see discussion of claim 1 above). 
With regard to claim 3, D1 teach identify the damage associated with the respective predetermined view; and generate, using the cost engine resident in the mobile device, the cost estimate for each of the plurality of predetermined views (see ¶¶ 36-37, 130-131: cost estimate for each image with damage processed separately; ¶¶ 36-37, 130-131: total cost estimate for damage repair or replacement of parts calculated, implicitly calculated for each image and added up to determine final cost).
With regard to claim 4, D1 teach mobile device of claim 3, wherein the processor is configured to identify damage associated with the respective predetermined view based on manual input from a user of the mobile device (see ¶ 55: adjuster to review and adjust cost).
With regard to claim 5, D1 teach mobile device of claim 3, wherein the processor is configured to identify damage associated with the respective predetermined view based on automatic analysis of the image of the respective predetermined view (see ¶¶54, 128-131: automatically assessing the damage in each view).
With regard to claim 6, D1 teach receive the damage associated with the respective predetermined view from a back-end server; and receive, from the back-end server and using the cost engine resident in the back-end server, the cost estimate for each of the plurality of predetermined views (see ¶¶ 61-62, 64, 129: images uploaded to server to process each image view individually and infer damage cost).
With regard to claim 7, D1 fail to explicitly teach generate a single GUI correlating indications of each of the plurality of predetermined views with thumbnails of its obtained image, the single GUI enabling access of the obtained image for the respective view via manual input on the respective thumbnail, however Examiner takes Official Notice to the fact that generating a GUI of thumbnail images and selecting the thumbnail images to retrieve or access the original image is well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings into the configuration D1 yielding predictable and enhanced results. The motivation would have been enhanced user interface which simultaneously display captured images of plurality of views on a single screen by displaying down-sampled or thumbnail images so that the user can readily visualize all the views that have been captured and selectively inspecting in detail damages of particular view or image by retrieving the original image. 
With regard to claims 17-19, see discussion of claims 1-3, respectively. 

Claims 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taliwal et al. (hereinafter “D1”) and further in view of Chen.2 (hereinafter “D2”).
With regard to claim 8, D1 teach wherein a first damage report is indicative of inputting the damage regarding the vehicle at a first time (see ¶¶ 36-37, 130-131: total cost estimate for damage repair or replacement of parts calculated, comprehensive damaged parts list generated) but fail to explicitly wherein a second damage report is indicative of inputting the damage regarding the vehicle at a second time, the second time being later chronologically than the first time; and wherein the processor is further configured to output one or more discrepancies between the first damage report and the second damage report. However, D2 teach the missing features. See ¶ 45: generating a first report and a second report at a later time, for example after repairs are performed,  and comparing the reports to identify any differences between the report. 
Based on the combined teachings, one skilled in the art would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious for one skilled in the art to incorporate known teachings of determining discrepancies or differences between multiple reports into the configuration of D1, yielding predictable results. The motivation would have been to verify the integrity and thoroughness of repairs. See D2 ¶ 45.
With regard to claim 20, see discussion of claim 8.

Claims 9-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2017/0293894.
        2 US publication No. 2017/0267192.